United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                   July 3, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-50015
                          Summary Calendar



                          TAMMY A. THOMAS,

                                               Plaintiff-Appellant,


                               VERSUS


               TEXAS DEPARTMENT OF CRIMINAL JUSTICE,

                                                Defendant-Appellee.




            Appeal from the United States District Court
      For the Western District of Texas, San Antonio Division
                           (SA-01-CV-677)


Before JONES, STEWART, and DENNIS, Circuit Judges.
PER CURIAM:*

      Plaintiff Tammy Thomas appeals from the district court’s grant

of summary judgment to defendant the Texas Dept. of Criminal

Justice (TDCJ) in her claims alleging disability discrimination in

violation of the Texas Labor Code, race discrimination in violation

of Title VII, and illegal retaliation through creation of a hostile


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                -1-
workplace environment.        We review the district court’s grant of

summary judgment de novo, employing the same criteria used in that

court.    Rogers v. International Marine Terminals, 87 F.3d 755, 758

(5th Cir. 1996).

     Thomas first argues that the district court erred in granting

TDCJ summary judgment on her claim alleging discrimination under

the Texas Labor Code.         TEX. LAB. CODE ANN. § 21.051 (Vernon 2002).

While Thomas acknowledges she is not “disabled” in terms of the

statute, she claims that the TDCJ regarded her as such, bringing

her within the ambit of Texas anti-discrimination law.                    This

argument is meritless however, as Thomas had not adduced sufficient

evidence to create a genuine issue of material fact as to whether

the TDCJ regarded her as disabled.          Bridges v. City of Bossier, 92

F.3d 329, 332 (5th Cir. 1996).

     Thomas next argues that the district court incorrectly granted

the TDCJ summary judgment on her race discrimination claim.                The

district court found that Thomas did not suffer from an adverse

employment action, and therefore did not make out a prima facie

case of race discrimination.         Okoye v. Tex. Houston Health Science

Ctr.,    245   F.3d   507,   513   (5th   Cir.   2001);   Burger   v.   Central

Apartment Management, Inc., 168 F.3d 875, 879-80 (5th Cir. 1999).

Because Thomas does not directly contest this determination, her

appeal on this ground is waived for inadequate briefing.                 Raven

Servs. Corp. v. NLRB, 315 F.3d 499, 504 n.7 (5th Cir. 2002).

     Thomas finally appeals from the district court’s determination

                                      -2-
that she failed to create a genuine issue of material fact on her

hostile workplace retaliation claim. Because Thomas offers no more

than   mere   conclusory   assertions   that   the   TDCJ   workplace   was

hostile, summary judgment was proper.          Ramsey v. Henderson, 286

F.3d 264, 269 (5th Cir. 2002).

       The judgment of the district court is AFFIRMED.




                                  -3-